                                  ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Order [12], staying this case

pending a ruling on the [8] motion to dismiss. On February 15, 2019, the District Judge issued an

Order denying the motion to dismiss. Accordingly, the stay should be lifted, and this action may

proceed.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference will be set by further notice of the court.

       SO ORDERED, this February 21, 2019.


                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
